Citation Nr: 0928101	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  04-19 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for onychomycosis, 
claimed as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1965 and September 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which, in pertinent part, denied service connection 
for diabetes mellitus and onychomycosis.  

This appeal was previously before the Board in May 2008, at 
which time the Board remanded the claims on appeal for 
additional evidentiary development.  All requested 
development has been conducted and the appeal how been 
properly returned to the Board for adjudication.  



FINDINGS OF FACT

1.  The Veteran's service includes service in the waters off 
the shore of Vietnam, but the conditions of his service did 
not involve duty or visitation in the landmass of the 
Republic of Vietnam or in the inland waters of Vietnam.  

2.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's diabetes 
mellitus, type II, is etiologically related to his active 
military service, including exposure to Agent Orange or other 
herbicides.  

3.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's 
onychomycosis is etiologically related to his active military 
service, to include any disease or injury incurred therein.  




CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service, nor may it be presumed that diabetes 
mellitus was incurred during military service or as a result 
of exposure to herbicide agents therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  

2.  Onychomycosis was not incurred in or aggravated by 
service; nor is it secondary to any disease or injury 
incurred during military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.307, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial 

decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in July 2002 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  Finally, the Board notes the RO sent the 
Veteran a letter in May 2006 informing him of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Moreover, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 

and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Shinseki v. 
Sanders, supra.  Thus, the Board concludes that all required 
notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's service treatment records (STRs) and personnel 
records, as well as VA outpatient treatment records dated 
from June 2002 to September 2003.  The RO also obtained 
private medical records dated from 1984 to 2002, and the 
Veteran was afforded a VA examination in February 2003.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


II.  Facts and Analysis

A.  Diabetes Mellitus

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d) (2008).  In addition, the law provides that, where 
a Veteran served ninety days or more of active military 
service, and certain chronic diseases become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

In this case, the Veteran contends that his post-service 
diagnosis of diabetes mellitus is related to herbicide 
exposure in service.  

The law provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

The law further provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f). 

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See e.g., Notices, 68 Fed. Reg. 
27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. 
Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Federal 
Circuit Court has determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, the 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam era, and be diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e).  Second, he 
must otherwise establish a causal nexus between his currently 
claimed disability and service.  See Brock, 10 Vet. App. at 
162.

Review of the record reveals the Veteran has a current 
diagnosis of diabetes mellitus.  See February 2003 VA 
examination report; private medical records from Dr. D.R. 
dated from February 1998 to July 2002.  Although the first 
medical evidence of a diagnosis of diabetes mellitus is not 
shown until August 2000, the Veteran has consistently 
reported being diagnosed with diabetes in approximately 1998.  
The August 2000 private medical record shows the Veteran's 
diagnosis of diabetes mellitus was a continuing diagnosis, as 
the physician noted his diabetes was not under good control 
and he had been on two different medications for his 
disability.  This evidence is not inconsistent with the 
Veteran's report of diagnosis in 1998.  Therefore, given the 
close proximity between the first documented diagnosis of 
diabetes in August 2000 and the Veteran's report of diagnosis 
in 1998, the Board will resolve reasonable doubt in favor of 
the Veteran and find, for the purpose of the present 
decision, that he was diagnosed with diabetes in 1998.  

Diabetes mellitus is one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  Therefore, the remaining inquiry is 
whether the Veteran served in the Republic of Vietnam during 
the Vietnam era, as required by law, or whether the evidence 
otherwise connects his diabetes to service.  

The Veteran has asserted that, during his service in Vietnam, 
he served on the USS Sanctuary as a water transportation boat 
driver, which required that he transport wounded and 
decreased soldiers from land in Vietnam, other ships, and 
from the river area back to the main ship.  See March 2003 
Notice of Disagreement.  In his March 2004 substantive 
appeal, he stated that he would drive boats up and down the 
rivers, pick up dead and wounded soldiers, and transport them 
back to the ship for treatment or preparation to go home.  He 
also reported taking dead bodies from the ship's morgue and 
transporting them back to the shore in Da Nang.  

The service department has verified that the Veteran served 
in the Vietnam theater on four separate occasions from April 
1967 to November 1967.  The Veteran's Report of Transfer or 
Discharge, DD Form 214, reflects that he received the 
National Defense Service Medal, Vietnam Service Medal with 
one bronze star, and Republic of Vietnam Campaign Medal for 
his service during the Vietnam era.  The DD Form 214 also 
reflects that his military occupational specialty (MOS) was 
as a boatswain's mate, with related civilian work indicated 
as water transportation occupations.  The service personnel 
records show the Veteran served on the USS Sanctuary from 
September 1966 to November 1967.  

The evidentiary record does not, however, contain any 
competent evidence showing that the Veteran's service on 
ships near Vietnam involved duty or visitation in the 
Republic of Vietnam.  Instead, the competent evidence of 
record reflects that his Vietnam service only involved 
service off the shore of Vietnam.  

Under the applicable law discussed above, "service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  During 
the pendency of this appeal, the Veterans Court reversed a 
Board decision, in another case, which had denied service 
connection for disabilities claimed as due to herbicide 
exposure on the basis that, although the appellant therein 
had served in the waters off the shore of the Republic of 
Vietnam, such service did not warrant application of the 
presumption of herbicide exposure because the appellant had 
never set foot on land in that country.  Haas v. Nicholson, 
20 Vet. App. 257 (2006).  

The then-Secretary of Veterans Affairs appealed the Haas 
decision to the Federal Circuit Court.  Subsequently, on 
motion by the Secretary, the Veterans Court issued a 
temporary stay on adjudication of cases that were potentially 
affected by Haas.  In May 2008, the Federal Circuit issued a 
decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), in 
which it reversed the decision of the Veterans Court, holding 
that the Veterans Court had erred in rejecting VA's 
interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a 
service member's presence at some point on the landmass or 
inland waters of Vietnam in order to benefit from the 
regulation's presumption of herbicide exposure.  The 
appellant in Haas then filed a petition for a writ of 
certiorari to the United States Supreme Court, seeking review 
and reversal of the Federal Circuit Court's decision.  The 
petition was denied by the Supreme Court on January 21, 2009.  
See Haas v. Peake, 129 S. Ct. 1002 (2009).  

Therefore, in order for the presumption of service connection 
based upon herbicide exposure to apply, a Veteran must have 
set foot on the landmass of the country of Vietnam or served 
in the inland waters of Vietnam.  

In this case, as noted, there is no competent evidence 
establishing that the Veteran ever served in-country or in 
the inland waters of Vietnam.  Evidence received from the 
National Archives and Records Administration (hereinafter 
National Archives) reflects that the USS Sanctuary anchored 
in Da Nang four separate times between April 1967 and 
November 1967; however, there was no report that the USS 
Sanctuary entered the inland waterways of Vietnam.  

The Naval Historical Center provided the RO with the Command 
History for the USS Sanctuary in 1967, which reflects that 
the ship was commissioned to provide hospital facilities to 
military personnel and civilians in the 1st Corps area of 
Vietnam.  The Command History shows the ship anchored at Da 
Nang several times in 1967 to conduct its operations, and had 
at least 1,771 helicopter landings to bring patients, and 
people who were otherwise lost at sea, aboard.  The Command 
History also shows that motor whaleboats were used in search 
and rescue operations, particularly in the waters near where 
the USS Sanctuary was anchored.  

In evaluating this claim, the Board notes the Veteran is 
competent to report the general circumstances of his service 
in Vietnam.  See 38 C.F.R. § 3.159(a)(2).  However, with all 
due respect for the Veteran's report of service in the rivers 
of Vietnam, that is not consistent with the other competent 
evidence of record, namely his service personnel records and 
the evidence received from the National Archives and the 
Naval Historical Center.  

While the Veteran has reported that he transported wounded 
and deceased soldiers from land in Vietnam, other ships, and 
from the river area back to the main ship, the evidence, as a 
whole, shows that wounded or deceased soldiers were 
transported to the ship by helicopter.  In this regard, the 
Command History for the USS Sanctuary in 1967 shows that the 
ship's first patient, and several thereafter, were 
transported by helicopter, and there is no indication that 
patients were brought to the ship by any other means.  See 
also information from the Internet in the file regarding the 
USS Sanctuary, dated November 2006.  

The Command History does show that motor whaleboats were used 
by the USS Sanctuary to conduct search and rescue missions, 
but all reported instances of usage were in areas near the 
ship.  The Command History does not reflect that motor whale 
boats, or any other small, river-type boat, were used to 
transport bodies from the landmass of Vietnam to the USS 
Sanctuary or used to access the landmass of Vietnam via its 
inland waterways for any other purpose.  

The other evidence of record also supports a finding that the 
Veteran's Vietnam service only included service off the shore 
of Vietnam.  The service personnel records show the Veteran 
was issued the Vietnam Service Medal in July 1967, by virtue 
of serving aboard the USS Sanctuary while operating in 
"contiguous waters of Vietnam," and that in September 1967 
he was authorized to wear the Republic of Vietnam Campaign 
Bar with Device, for service "in the Vietnam area on board 
the USS Sanctuary."  

In determining whether the Veteran entered the inland waters 
of Vietnam, the Board considers his service personnel records 
and the evidence received from the National Archives and the 
Naval Historical Center to be the most competent and 
probative evidence of record.  This evidence was generated by 
the service department contemporaneously with the Veteran's 
military service, and best represents the circumstances of 
his service.  The only evidence of record which suggests that 
the Veteran served on the landmass of Vietnam and/or in the 
inland waters of Vietnam consists of his own statements, 40 
years after service.  However, the Veteran's statements are 
inconsistent with the most competent and probative evidence 
of record and are, therefore, ascribed lessened probative 
value.  

Therefore, based on the foregoing, the Board finds the most 
competent and probative evidence of record, namely the 
Veteran's service personnel records and the evidence received 
from the National Archives and the Naval Historical Center, 
establishes that the Veteran's Vietnam service only involved 
service off the shores of Vietnam, with no duty or visitation 
on the landmass of the Republic of Vietnam or in the inland 
waters of Vietnam.  The evidence does not show the Veteran 
was otherwise exposed to herbicides during active military 
service.  Therefore, service connection is not warranted on a 
presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6).

The Board has considered whether the Veteran's claim can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee, supra; Brock, supra.  
However, his STRs are negative for any complaints, treatment, 
or findings related to diabetes mellitus.  In addition, the 
evidence shows the Veteran was diagnosed with diabetes 
mellitus no earlier than 1998, which was 30 years after he 
was separated from active service.  Therefore, service 
connection is not warranted on a presumptive basis under 
38 U.S.C.A. § 1112 and 38 C.F.R. § 3.307(a)(3).

Moreover, there is no competent medical evidence of record 
that relates the Veteran's diabetes mellitus with his 
military service in general, or his exposure to herbicides 
specifically.  As noted, the only evidence which relates 
diabetes mellitus to his military service consists of his own 
statements.  The Board does not doubt that the Veteran 
sincerely believes his diabetes mellitus is related to his 
exposure to herbicides; however, without affirmative evidence 
of in-service exposure or competent evidence on which such 
exposure may be presumed, the Veteran's claim must be denied.  
In addition to his lack of Vietnam in-country or inland-
waters service, there is no indication that the Veteran has 
the requisite knowledge of medical principles which would 
permit him to render an opinion regarding matters involving 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

It is true that the Veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").  However, diabetes mellitus 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  In the present case the record 
indicates that the Veteran was diagnosed with diabetes many 
years after his active service, and there is no evidence 
linking it to his period of service.

In summary, the Board finds the Veteran's service did not 
involve duty or visitation in the Republic of Vietnam or its 
inland waters, the Veteran did not manifest diabetes mellitus 
during his first post-service year, and there is no competent 
medical evidence of record relating the Veteran's diabetes 
mellitus to his military service.  Therefore, based upon the 
reasons and bases set forth above, the Board finds the 
preponderance of the competent and probative evidence is 
against the Veteran's claim for service connection for 
diabetes mellitus, claimed as due to herbicide exposure, and 
the benefit-of-the-doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Onychomycosis

The Veteran is seeking entitlement to service connection for 
onychomycosis, claimed as secondary to diabetes mellitus.  

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

The evidence of record shows the Veteran currently has 
onychomycosis on his toenails as a result of his diabetes 
mellitus.  See February 2002 VA examination report.  However, 
as discussed above, entitlement to service connection for 
diabetes mellitus is not warranted.  Therefore, entitlement 
to service connection for onychomycosis, as secondary to 
diabetes mellitus, is not warranted because the evidence does 
not establish that diabetes mellitus was incurred in military 
service or that diabetes mellitus may be presumed to have 
been incurred in service.  

The Board has considered whether service connection may be 
granted on a direct basis.  However, the service treatment 
records, including the September 1968 separation examination, 
do not contain any complaints, treatment, or findings related 
to onychomycosis or any other fungal infection involving the 
Veteran's feet or toenails.  In addition, there is no medical 
evidence of record which shows that the Veteran suffered from 
onychomycosis before March 1997, which is more than 20 years 
after he was separated from service, and no medical 
professional has ever related the Veteran's onychomycosis to 
his military service or to any disease or injury that was 
incurred in military service.  

Therefore, the Board finds the preponderance of the evidence 
is against the grant of service connection for onychomycosis, 
to include as secondary to diabetes mellitus, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure, is denied.  

Entitlement to service connection for onychomycosis, to 
include as secondary to diabetes mellitus, is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


